
	

114 HR 1093 IH: Clean Water Compliance and Ratepayer Affordability Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1093
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Chabot (for himself, Ms. Fudge, Mr. Rodney Davis of Illinois, Mr. Wenstrup, Mr. Simpson, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Environmental Protection Agency to carry out a pilot program to
			 work with municipalities that are seeking to develop and implement
			 integrated plans to meet their wastewater and stormwater obligations under
			 the Federal Water Pollution Control Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Water Compliance and Ratepayer Affordability Act of 2015. 2.Integrated municipal stormwater and wastewater approach framework (a)In generalIn the first 5 fiscal years beginning after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in coordination with appropriate State, local, and regional authorities, shall carry out a pilot program under which the Administrator shall work cooperatively with and facilitate the efforts of municipalities to develop and implement integrated plans to meet their wastewater and stormwater obligations under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) in a more cost-effective and flexible manner.
 (b)FrameworkThe Administrator shall carry out the pilot program in a manner that is consistent with the Integrated Municipal Stormwater and Wastewater Approach Framework issued by the Environmental Protection Agency, dated May 2012.
			(c)Selection of municipalities
 (1)In generalThe Administrator, in consultation with States that have approved National Pollutant Discharge Elimination System programs, shall select not fewer than 15 municipalities to participate in the pilot program each fiscal year.
 (2)Eligibility of municipalitiesA municipality shall be eligible to participate in the pilot program if the municipality— (A)is a National Pollutant Discharge Elimination System permit holder or designee; or
 (B)is operating under an administrative order, administrative consent agreement, or judicial consent decree to comply with the requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 (3)FactorsIn selecting municipalities under paragraph (1), the Administrator shall— (A)specifically focus on—
 (i)municipalities that are operating under an administrative order, administrative consent agreement, or judicial consent decree to comply with the requirements of the Federal Water Pollution Control Act;
 (ii)municipalities facing compliance issues under the Federal Water Pollution Control Act, in addition to the municipalities described in clause (i); and
 (iii)municipalities that are affected by affordability constraints in planning and implementing control measures to address wet weather discharges from their wastewater and stormwater facilities; and
 (B)give priority to eligible municipalities with a history of knowledgeable, detailed, and comprehensive efforts to develop integrated and adaptive clean water management practices, without regard to the status of the municipality in the process of planning or implementing such practices.
					(d)Approval of integrated plans
 (1)In generalIn approving the integrated plan of a municipality under the pilot program, the Administrator shall—
 (A)account for the financial capability of the municipality to adequately address the requirements of the Federal Water Pollution Control Act that apply to the municipality;
 (B)prioritize the obligations of the municipality under the Federal Water Pollution Control Act according to the most cost-effective and environmentally beneficial outcomes;
 (C)account for the maintenance, operational, and regulatory obligations of the municipality; and (D)enable the municipality to implement innovative and flexible approaches to meet the obligations of the municipality under the Federal Water Pollution Control Act.
					(2)Use of adaptive management approaches
 (A)PriorityIn selecting municipalities to participate in the program, the Administrator may give priority to a municipality that is seeking to develop and implement an integrated plan that includes adaptive approaches to account for changed or future uncertain circumstances.
 (B)Types of adaptive approachesAdaptive approaches referred to in subparagraph (A) include, at a minimum— (i)the use of new innovative technical or institutional approaches; and
 (ii)the ability to adapt the integrated plan in response to new regulatory requirements and reductions in financial capability.
 (3)Additional authoritiesIn carrying out the pilot program, the Administrator may, in full coordination and mutual agreement with a municipality selected to participate in the pilot program—
 (A)extend the allowable national pollutant discharge elimination system permit term under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) to a maximum of 25 years, and make corresponding changes to any associated implementation schedule;
 (B)modify the implementation terms of a consent decree entered into by the municipality with the Administrator pursuant to that Act; and
 (C)provide additional regulatory flexibility under that Act in approving and implementing an integrated plan that includes adaptive approaches in order to encourage the innovation integral to such approaches.
 (e)Municipality definedIn this section, the term municipality means a county, city, town, township, or subdivision of a State or local government. (f)Report to congressNot later than 1 year after the date of enactment of this Act, and each year thereafter for 5 years, the Administrator shall transmit to Congress a report on the results of the pilot program, including a description of the specific outcomes expected to be achieved that will reduce the costs of complying with the requirements of the Federal Water Pollution Control Act for municipalities participating in the program and similarly situated municipalities.
			
